Citation Nr: 1032152	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-00 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought on appeal.  

The Board notes that the Veteran requested a Travel Board hearing 
in his January 2005 substantive appeal.  However, in 
correspondence dated in September 2009, he withdrew his hearing 
request.  


FINDINGS OF FACT

1.  The Veteran did not set foot within the land borders of the 
Republic of Vietnam and there is no competent evidence showing 
exposure to herbicides (Agent Orange) in service.

2.  Diabetes mellitus, type II, was not diagnosed in service or 
within one year of service discharge; and, there is no causal 
link between the Veteran's current diabetes mellitus and any 
remote incident of service.


CONCLUSION OF LAW

The Veteran's diabetes mellitus, type II, was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  


Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in issuing 
a final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service records, VA treatment records, and Social 
Security Administration (SSA) records.  Further, the Veteran 
submitted additional records and written statements in support of 
his claim.

The Board acknowledges, however, that a VA medical examination 
was not provided with regard to the issue of entitlement to 
service connection for diabetes mellitus.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a veteran's 
claim for benefits, there are four factors for consideration: (1) 
whether there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).   In deciding to remand the issue for a medical 
nexus opinion, the Board notes that the Federal Circuit, in a 
recent decision, upheld the determination that a VA medical 
examination is not required as a matter of course in virtually 
every veteran's disability case involving a nexus issue.  Waters 
v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases 
where only a conclusory generalized statement is provided by the 
veteran, in which case an examination may not be required).  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered an 
event, injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide an 
examination.  As discussed below, there is no evidence of a 
diagnosis of diabetes mellitus until several decades post-service 
and no evidence linking the condition to active service.  In 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003), the 
Federal Circuit held that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability and 
his military service".  The Veteran does not contend, nor does 
the record show, that his diabetes mellitus had its onset in 
service or within one year of service discharge, or that his 
diabetes mellitus is otherwise related to his active service, 
other than due to herbicide exposure.  The outcome of this appeal 
turns largely on the question of whether the Veteran was exposed 
to Agent Orange (herbicide agents).    In other words, there is 
no reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event (i.e., in-service exposure to herbicide 
agents).  

Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.  Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Diabetes Mellitus

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection may also be granted for a chronic disease, 
including diabetes, when it is manifested to a compensable degree 
within one year of separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

A disease associated with exposure to certain herbicide agents 
will also be presumed to have been incurred in service even 
though there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  A veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168 
(2008), the United States Court of Appeals for the Federal 
Circuit held that 38 C.F.R. § 3.307(a)(6)(iii) was reasonably 
interpreted by VA as requiring that a service member had actually 
set foot within the land borders of Vietnam in order to be 
entitled to statutory presumptions of herbicide exposure and 
service connection.  

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type II 
diabetes mellitus / adult-onset diabetes; Hodgkin's disease; 
multiple myeloma; non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case, no legal presumption for chronic diseases is 
applicable because, although the precise date of onset of the 
Veteran's diabetes mellitus is unclear, the earliest recorded 
diagnosis of diabetes mellitus is in August 2003, more than three 
decades after service.  Other post-service treatment records, 
such as the Veteran October 2004 Agent Orange registry 
examination, suggest that the onset of his diabetes was sometime 
between 1994 and 1996, approximately 25 years after service.  The 
Veteran does not contend otherwise.  Under the circumstances, 
there is no basis to grant service connection based on the 
presumption of service incurrence under the provisions of 38 
C.F.R. §§ 3.307, 3.309(a).  

In addition, the legal presumption for exposure to Agent Orange 
is also inapplicable.  Although the Veteran alleges that his 
ship, the U.S.S. Eversole (DD-789), was supporting the Navy's 
"brown water" riverboats and close enough to Vietnam's shores 
that it was exposed to Agent Orange carried by the wind and on 
the clothing of other servicemen, there is no indication that the 
Veteran ever set foot within the land borders of Vietnam.  The 
Veteran's personnel records indicate the Veteran was stationed 
aboard the U.S.S. Eversole (DD-789); however, his personnel 
records do not show he was ever in Vietnam.  While making 
reference to combat operations involving coastal waters of 
Vietnam, ship logs from the U.S.S. Eversole are silent with 
respect to the ship docking in Vietnam or otherwise operating 
with the inland waters of Vietnam.  The Board does not find the 
Veteran's unsubstantiated statements alone to be more probative 
than the official information regarding the circumstances of his 
military service.  In the absence of evidence that the Veteran 
did, in fact, serve in Vietnam, no legal presumption is 
applicable.  

In January 2010, VA issued a document, "Compensation and Pension 
Bulletin," that listed information regarding vessels identified 
as traveling in the "brown waters" of the Republic of Vietnam and 
thus eligible for the Agent Orange presumption.  The Veteran's 
ship is not among those listed, however.  Under the 
circumstances, there is no basis to grant service connection 
based on the presumption of service incurrence under the 
provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).

In the absence of a presumption, in order to prevail on the issue 
of service connection, there must be medical evidence of a 
current disability; medical evidence, or in certain circumstances 
lay evidence, of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Although the Veteran's service treatment records are sparse, 
consisting only of his immunization records, they indicate no 
treatment for, or diagnosis of, diabetes in service.  
Significantly, the Veteran does not allege that he incurred 
diabetes mellitus while in Vietnam; rather, he argues that he 
developed the condition following service as a result of 
herbicide exposure.  This is supported by the Veteran's post-
service treatment records, which indicate that diabetes mellitus 
was not diagnosed until approximately 1994 to 1996, approximately 
25 years after service.  

A review of the Veteran's post-service medical records reveals 
that the Veteran is currently receiving treatment for diabetes.  
Treatment records as early as August 2003 show that the Veteran 
is receiving treatment for type II diabetes mellitus, which is 
under control with medication, diet, and exercise.  In order for 
service connection to be warranted, there must be medical 
evidence of a link between the Veteran's diabetes and his 
military service.  

However, there is only one clinical opinion associated with the 
Veteran's claims folder which is relevant to the etiology of his 
diabetes mellitus.  At an October 2004 VA Agent Orange registry 
examination, the VA physician diagnosed the Veteran's diabetes 
mellitus as an Agent Orange-related condition and opined that 
"any medical condition or diagnosis (including all diagnoses and 
symptoms documented for this patient) could possibly be related 
to exposure to herbicides during prior service in Viet Nam."  
However, this opinion, rendered during an Agent Orange registry 
examination, was based upon the assumption that the Veteran was 
exposed to herbicides in Vietnam; and, as discussed above, the 
Veteran does not qualify for such a presumption of in-service 
exposure because he did not set foot within the land borders of 
Vietnam.  As such, the October 2004 opinion is afforded no 
probative value.  

In light of the medical evidence described above, which does not 
link the Veteran's current diabetes to any remote incident of 
service, the Board finds that service connection for diabetes 
mellitus, type II, is not warranted.  Direct service connection 
requires a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, Hickson, 
12 Vet. App. at 253.  The most probative evidence of record is 
against such a finding in this case.  In light of the foregoing, 
the Board finds that the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus type II is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


